Exhibit 10.1
FOURTEENTH AMENDMENT TO
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
THIS FOURTEENTH AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT (this "Amendment") is entered into as of August 12, 2015, by and among
TELOS CORPORATION, a Maryland corporation ("Telos"), XACTA CORPORATION, a
Delaware corporation ("Xacta"; Telos and Xacta are each a "Borrower" and
collectively, the "Borrowers"), UBIQUITY.COM, INC., a Delaware corporation
("Ubiquity"), TELOWORKS, INC., a Delaware corporation ("Teloworks"; Ubiquity and
Teloworks are each, a "Credit Party" and collectively, the "Credit Parties"; the
Credit Parties and the Borrowers are each, a "Company" and collectively, the
"Companies"), and WELLS FARGO CAPITAL FINANCE, LLC, (successor by merger to
Wells Fargo Capital Finance, Inc., formerly known as Wells Fargo Foothill,
Inc.), as agent ("Agent") for the Lenders (defined below) and as a Lender.
WHEREAS, Borrowers, Credit Parties, Agent and certain other financial
institutions from time to time party thereto (the "Lenders") are parties to that
certain Second Amended and Restated Loan and Security Agreement dated as of May
17, 2010 (as amended, restated or otherwise modified from time to time, the
"Loan Agreement"); and
WHEREAS, subject to the terms and conditions contained herein, Agent, Required
Lenders and Borrowers have agreed to amend the Loan Agreement in certain
respects, including in order to extend the Maturity Date from April 1, 2016 to
July 1, 2016;
NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:
1.            Defined Terms.  Unless otherwise defined herein, capitalized terms
used herein shall have the meanings ascribed to such terms in the Loan
Agreement.
2.            Amendments to Loan Agreement.  Subject to the satisfaction of the
conditions set forth in Section 5 hereof, and in reliance upon the
representations and warranties set forth in Section 7(a) hereof, the Loan
Agreement is hereby amended as follows:
(a)            The definition of the defined term "Applicable Margin" in Section
1.1 of the Loan Agreement is hereby amended by replacing the reference therein
to "April 1, 2016" with a reference to "July 1, 2016".
(b)            The definition of the defined term "Applicable Margin" in Section
1.1 of the Loan Agreement is hereby amended by replacing the reference therein
to "June 30, 2015, September 30, 2015, and December 31, 2015" with a reference
to "June 30, 2015, September 30, 2015, December 31, 2015, and March 31, 2016".
(c)            The table in the definition of the defined term "Applicable
Margin" in Section 1.1 of the Loan Agreement is hereby amended and restated in
its entirety as follows:


1

--------------------------------------------------------------------------------



Tier
Applicable Period
EBITDA
Applicable Margin Relative to Base Rate Loans (the "Base Rate Margin")
Applicable Margin Relative to LIBOR Rate Loans (the "LIBOR Rate Margin")
I
For the six month period ending on June 30, 2015
< ($3,309,000)
2.25%
5.00%
For the nine month period ending on September 30, 2015
< $427,000
For the twelve month period ending on December 31, 2015
< ($1,455,000)
For the twelve month period ending on March 31, 2016
< $945,000
II
For the six month period ending on June 30, 2015
≥ ($3,309,000)
1.00%
3.75%
For the nine month period ending on September 30, 2015
≥ $427,000
For the twelve month period ending on December 31, 2015
≥ ($1,455,000)
For the twelve month period ending on March 31, 2016
≥ $945,000



(d)
Section 3.4 of the Loan Agreement is hereby amended by replacing the reference
therein to "for a term ending on April 1, 2016 (the "Maturity Date")" with a
reference to "for a term ending July 1, 2016 ("the "Maturity Date")".

(e)
Section 7.1(e) of the Loan Agreement is hereby amended by inserting a reference
to ", or such later date as may be consented to by Agent in writing" immediately
after the reference therein to "if the remainder is funded on or before May 15,
2015".

4.            Ratification.  This Amendment, subject to satisfaction of the
conditions set forth in Section 4 hereof, shall constitute an amendment to the
Loan Agreement and all of the Loan Documents as appropriate to express the
agreements contained herein.  Except as specifically set forth herein, the Loan
Agreement and the Loan Documents shall remain unchanged and in full force and
effect in accordance with their original terms.
5.            Conditions to Effectiveness.  This Amendment shall become
effective upon the satisfaction of the following conditions precedent:
2

--------------------------------------------------------------------------------

(a)            Each party hereto shall have executed and delivered this
Amendment to Agent;
(b)            Companies shall have delivered to Agent the documents set forth
on the closing checklist attached as Exhibit A and all other documents,
agreements and instruments as may be requested or required by Agent in
connection with this Amendment, each in form and content acceptable to Agent;
(c)            No Default or Event of Default shall have occurred and be
continuing on the date hereof or as of the date of the effectiveness of this
Amendment;
(d)            Agent shall have received all fees and expenses due under the
Loan Documents as of the date hereof (which condition may be satisfied by Agent
charging such amounts to the Borrowers' loan account as an Advance on the date
hereof); and
(e)            All proceedings taken in connection with the transactions
contemplated by this Amendment and all documents, instruments and other legal
matters incident thereto shall be satisfactory to Agent and its legal counsel.
6.            Reaffirmation and Confirmation.  Each Company hereby ratifies,
affirms, acknowledges and agrees that the Loan Agreement and the other Loan
Documents represent the valid, enforceable and collectible obligations of such
Company, and further acknowledges that there are no existing claims, defenses,
personal or otherwise, or rights of setoff whatsoever with respect to the Loan
Agreement or any other Loan Document.  Each Company hereby agrees that this
Amendment in no way acts as a release or relinquishment of the Liens and rights
securing payments of the Obligations.  The Liens and rights securing payment of
the Obligations are hereby ratified and confirmed by each Company in all
respects.
7.            Miscellaneous.
(a)            Warranties and Absence of Defaults.  To induce Agent and Lenders
to enter into this Amendment, each Company hereby represents and warrants to
Agent and Lenders that:
(i)
The execution, delivery and performance by it of this Amendment and each of the
other agreements, instruments and documents contemplated hereby are within its
corporate power, have been duly authorized by all necessary corporate action,
have received all necessary governmental approval (if any shall be required),
and do not and will not contravene or conflict with any provision of law
applicable to it, its articles of incorporation and by‑laws, any order, judgment
or decree of any court or governmental agency, or any agreement, instrument or
document binding upon it or any of its property;

(ii)
each of the Loan Agreement and the other Loan Documents, as amended by this
Amendment, are the legal, valid and binding obligation of each Company party
thereto enforceable against it in accordance with its terms, except as the
enforcement thereof may be subject to (A) the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditor's rights generally, and (B) general principles of equity;

3

--------------------------------------------------------------------------------

(iii)
the representations and warranties contained in the Loan Agreement and the other
Loan Documents are true and accurate as of the date hereof with the same force
and effect as if such had been made on and as of the date hereof; and

(iv)
each Company has performed all of its obligations under the Loan Agreement and
the other Loan Documents to be performed by it on or before the date hereof and
as of the date hereof, it is in compliance with all applicable terms and
provisions of the Loan Agreement and each of the Loan Documents to be observed
and performed by it and no Event of Default or Default has occurred.

(b)            Expenses.  Each Company hereby agrees that Companies, jointly and
severally, shall pay on demand all costs and expenses of Agent and each Lender
(including the reasonable fees and expenses of outside counsel) in connection
with the preparation, negotiation, execution, delivery and administration of
this Amendment and all other instruments or documents provided for herein or
delivered or to be delivered hereunder or in connection herewith.  In addition,
each Company hereby agrees that Companies, jointly and severally, shall pay, and
save Agent harmless from all liability for, any stamp or other taxes which may
be payable in connection with the execution or delivery of this Amendment or the
Loan Agreement, as amended hereby, and the execution and delivery of any
instruments or documents provided for herein or delivered or to be delivered
hereunder or in connection herewith.  All obligations provided herein shall
survive any termination of the Loan Agreement as amended hereby.
(c)            Governing Law.  This Amendment shall be a contract made under and
governed by the internal laws of the State of Illinois.
(d)            Counterparts.  This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Amendment.  Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or by electronic transmission of a portable document file
(PDF) or similar file shall be effective as delivery of a manually executed
counterpart of this Amendment.
8.            Release.
(a)            In consideration of the agreements of Agent and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Company on behalf of itself
and such Company's successors, assigns, and other legal representatives, hereby
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and Lenders, and their successors and assigns, and their
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, each Lender and all such other Persons being hereinafter
referred to collectively as the "Releasees" and individually as a "Releasee"),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set‑off, demands and liabilities whatsoever (individually, a "Claim" and
collectively, "Claims") of every name and nature, known or unknown, suspected or
unsuspected, both at law and in equity, which such Company or any of its
successors, assigns, or other legal representatives may now or hereafter own,
hold, have or claim to have against the Releasees or any of them for, upon, or
by reason of any circumstance, action, cause or thing whatsoever which arises at
any time on or prior to the day and date of this Amendment, including, without
limitation, for or on account of, or in relation to, or in any way in connection
with the Loan Agreement, or any of the other Loan Documents or transactions
thereunder or related thereto.
4

--------------------------------------------------------------------------------

(b)            Each Company hereby acknowledges and agrees that such Company
understands, acknowledges and agrees that the release set forth above may be
pleaded as a full and complete defense and may be used as a basis for an
injunction against any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the provisions of such release.
(c)            Each Company hereby acknowledges and agrees that such Company
agrees that no fact, event, circumstance, evidence or transaction which could
now be asserted or which may hereafter be discovered shall affect in any manner
the final, absolute and unconditional nature of the release set forth above.


[signature pages follow]
5

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.
AGENT AND LENDERS:
 
WELLS FARGO CAPITAL FINANCE, LLC.
(successor by merger to Wells Fargo Capital Finance, Inc.) as Agent and as a
Lender
 
By
/s/ Jordan E. Hilliard
Name
 Jordan E. Hilliard
Title
Vice President
       
BORROWERS:
   
TELOS CORPORATION
A Maryland corporation
   
By
/s/ Jefferson V. Wright
Title
 EVP & General Counsel        
XACTA CORPORATION
A Delaware corporation
   
By
/s/ Jefferson V. Wright
Title
 EVP & General Counsel        
CREDIT PARTIES:
   
UBIQUITY.COM, INC.
A Delaware corporation
   
By
/s/ Jefferson V. Wright
Title
 EVP & General Counsel        
TELOWORKS, INC.
A Delaware corporation
   
By
/s/ David S. Easley
Title
President



6

--------------------------------------------------------------------------------

EXHIBIT A


Closing Checklist


See attached.


















































































7

--------------------------------------------------------------------------------

CLOSING CHECKLIST
Fourteenth Amendment and Extension to
Second Amended and Restated Loan and Security Agreement by
Wells Fargo Capital Finance, LLC
to
Telos Corporation and Xacta Corporation
August 12, 2015


I.            Parties:
A.
Wells Fargo Capital Finance, LLC (successor by merger to Wells Fargo Capital
Finance, Inc., formerly known as Wells Fargo Foothill, Inc.) ("WFCF"),
individually and as Agent ("Agent")
One Boston Place, 18th Floor
Boston, Massachusetts  02108
Telephone:(617) 624-4438
Facsimile:(617) 523-1697

B.
Telos Corporation ("Telos")
Xacta Corporation ("Xacta"; together with Telos, "Borrowers")
19886 Ashburn Road
Ashburn, Virginia  20147

C.
Ubiquity.com, Inc. ("Ubiquity")
Teloworks, Inc. ("Teloworks"; together with, Ubiquity, "Credit Parties")
19886 Ashburn Road
Ashburn, Virginia  20147

II.            Counsel to Parties:
A.
WFCF:

Goldberg Kohn Ltd.
55 East Monroe Street
Suite 3300
Chicago, Illinois 60603
Telephone:(312) 201-4000
Facsimile:(312) 332-2196

1

--------------------------------------------------------------------------------

B.
Borrowers and Credit Parties:

Helen Oh
Assistant General Counsel
Telos Corporation
19886 Ashburn Road
Ashburn, Virginia  20147
Telephone:(703) 726-2270
Facsimile:(703) 724-1468

III.            Closing documents:

A. Items pertaining to Borrowers and Credit Parties:

1.
Fourteenth Amendment to Second Amended and Restated Loan and Security Agreement

2.
Reaffirmation of Loan Documents

i)
Amended and Restated Guarantee of Credit Parties

ii)
Collateral Assignment of Business Interruption Insurance

iii)
Cash Management Agreements

iv)
Intercompany Subordination Agreement

v)
Telos Trademark Mortgage

vi)
Telos Copyright Mortgage

vii)
Telos Patent Mortgage

viii)
Telos Stock Pledge Agreement

ix)
Xacta Trademark Mortgage

x)
Ubiquity Stock Pledge Agreement

B. Items Pertaining to Telos:

3.
Secretary's Certificate with respect to resolutions of directors, incumbency of
officers, bylaws and certified Articles of Incorporation

4.
Certificate of good standing in its jurisdiction of organization



2

--------------------------------------------------------------------------------

C. Items Pertaining to Xacta:

5.
Secretary's Certificate with respect to resolutions of directors, incumbency of
officers, bylaws and certified Certificate of Incorporation

6.
Certificate of good standing in its jurisdiction of organization

D. Items Pertaining to Ubiquity:

7.
Secretary's Certificate with respect to resolutions of directors, incumbency of
officers, bylaws and certified Certificate of Incorporation

8.
Certificate of good standing in its jurisdiction of organization

E. Items Pertaining to Teloworks:

9.
Secretary's Certificate with respect to resolutions of directors, incumbency of
officers, bylaws and certified Certificate of Incorporation

10.
Certificate of good standing in its jurisdiction of organization

G. Other Items:

11.
Opinion of counsel to Borrowers and Credit Parties

























3